El Juez Asociado Se. "Wolf,
emitió la opinión del tribunal.
Cuando una ley permite en forma disyuntiva el proce-samiento, ya del dueño de la obra o de su constructor, si ambos son culpables, pueden los dos ser procesados. Se-gún entendemos, el uso de la palabra “o” es permitir que uno u otro, o ambos, sean denunciados, y el apelante no nos cita ninguna autoridad en contrario. La ley antes de ser enmendada decía que el dueño y constructor serían proce-sados dejaiido quizá algo en duda si uno podía ser denun-ciado sin el otro, pero tal caso no es el que está ante nues-tra consideración.
De la prueba presentada, aunque hubo algún conflicto, aparecía que una plataforma puesta en operación no tenía barandilla o cerca, en contravención a la ley de diciembre 1, 1917, Ley numero 46 de ese año. No importa que los emplea-dos del acusado fueran a poner tal barandilla en la plata-forma. La ley exige que exista realmente una.
La sentencia apelada debe confirmarse.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.